Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-21 have been submitted for examination.
Claims 1-21 have been rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 9, 10, 13, 16, 17, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims partially recite; ”abnormal -> <outlier>” this is indefinite. Examiner strongly suggests writing in plain language the definition of the above expression as defined in the detailed description.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Duyanovich United States Patent Application Publication 2007/0220371 hereinafter D.
In regard to claims 1, 8, 15
D discloses a method for root cause analysis of an application performance abnormality in a networked computer system, the method comprising: selecting an application performance metric; collecting client transactions data for transactions conducted by clients using the application on the networked computer system; aggregating the client transactions data for the metric filtering the client transactions data to identify a set of abnormal transactions; finding a set of frequently-appearing independent attributes that appear in the set of abnormal transactions at a higher frequency not appearing in a historical set of normal transactions; finding outlier attributes within the set of frequently-
In regard to claims 2, 9, 16
D discloses the method of claim 1, wherein pinpointing a root cause event for the abnormal event based on the outlier attributes includes ranking the outlier attributes based on confidence of an (abnormal -> ) rule and using the outlier attribute ranks for pinpointing the root cause and generating a root cause event. (Paragraph 60)
In regard to claims 3, 10, 17
D discloses the method of claim 1, further comprising: determining a confidence of an (abnormal -> ) rule by consuming current and historical abnormal transactions data. (Paragraph 60)
In regard to clams 4, 11, 18
D discloses the method of claim 1, wherein collecting client transactions data for transactions conducted by clients using the application on the networked computer system includes performing statistical functions including an average on the client transactions data over a period to establish baseline metrics data. (Paragraph 51)
In regard to claims 5, 12, 19
D discloses the method of claim 4, further comprising: generating an abnormal metric event alert for a baseline violation by the metric. (Paragraph 58)
In regard to claims 6, 13, 20
D discloses the method of claim 1, wherein pinpointing a root cause event for the abnormal event based on the outlier attributes includes ranking the outlier attributes 
In regard to claims 7, 14, 21
D discloses the method of claim 1, including collecting client transactions data for transactions conducted by clients using the application on the networked computer system and collecting data entities having a key-value structure that includes both contextual attributes and numeric metrics. (Paragraph 31)
                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.R./
/Amine Riad/
Primary Examiner